A proceeding in contempt, instituted in the Court of Appeals for the violation of its former order, is a case originating in the Court of Appeals within the meaning of Section 2, Article IV of the Constitution, and an appeal as of right may *Page 193 
properly be filed in this court. Cady v. Cleveland Worsted MillsCo., 126 Ohio St. 171, 184 N.E. 511.
The Court of Appeals found there had been specific violations of its decree in injunction. From an examination of the record we are of the opinion that the finding in contempt was warranted.
The motion to dismiss the appeal is overruled and the judgment of the Court of Appeals is affirmed.
Judgment affirmed.
WEYGANDT, C.J., MATTHIAS, HART, ZIMMERMAN, STEWART, TURNER and TAFT, JJ., concur.